         Case 1:19-cr-00570-SHS Document 78 Filed 03/10/21 Page 1 of 1




II      MOLOLAM KEN                                                          Jessica Ortiz
                                                                             Mololamken LLP
                                                                             430 Park Avenue
                                                                             New York, NY 10022
                                                                             T: 212 .607 .8165
                                                                             F: 212.607.8161
                                                                             jortiz@mololamken.com
                                                                             www .mololamken.com


March 10, 2021

                                                    MEMO ENDORSED
BY CM/ECF

Honorable Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     United States v. Joe Verra Velez, No. l 9-cr-00570 (SHS)

Dear Judge Stein,

       I represent Mr. Velez in the above-captioned matter.

       Mr. Velez is scheduled for an MRI exam on Friday, March 12. I am writing at the
request of Pretrial Services to respectfully ask the Court for an order allowing the removal of his
GPS monitoring bracelet so he can undergo the exam. Pretrial Services will ensure that the
bracelet is reinstalled the same day. The government has no objections to this request.

       Thank you for your consideration of this matter.


                                                     Respectfully,

                                                     Isl Jessica Ortiz

                                                     Jessica Ortiz


cc: All counsel of record via CM/ECF                                               u,,Jf'
    Defendant's request to remove the GPS monitoring bracelet onJMarch 12, 2021, is
    granted.

    Dated: New York, New York
           March 10, 2021
